Orders of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about June 5, 1997, which inter alia, upon a finding of abuse of Alex C. and a derivative *212finding of neglect of Wilson C., extended Alex C.’s placement in foster care for one year, placed Wilson C. in foster care for one year, and provided for increasing unsupervised visits by respondents with the children to be followed by a trial discharge of each child, unanimously affirmed, without costs.
We agree with the Family Court that the discharge plan devised by the foster care agency employed by petitioner Commissioner, which gives respondents an opportunity to bond with Wilson, who has never lived with them, before commencing visitation with Alex, who requires extensive attention and treatment as a result of “shaken baby syndrome”, is in the children’s best interests. While respondents continue to deny any personal involvement in physically abusing Alex, their acceptance of ultimate responsibility for Alex’s injuries is demonstrated by their conduct, including compliance with the therapy directed by the court and planning and acts that have convinced social workers and doctors who have observed respondents and the children interact that respondents are loving and caring parents whose parenting skills are continually improving (compare, Matter of Tanya M., 207 AD2d 656). We would note that petitioner’s argument against a plan that contemplates an early discharge from foster care for the most part turns on factors as to which Family Court’s findings should be accorded the greatest respect (see, Eschbach v Eschbach, 56 NY2d 167, 173-174).
Concur — Sullivan, J. P., Wallach, Williams and Andrias, JJ.